Judgment, Supreme Court, Bronx County, rendered on September 11, 1973, convicting defendant of the crimes of robbery in the second degree and grand lárceny in the third degree and sentencing him to concurrent terms of imprisonment of not more than 10 and not more than four years respectively, unanimously modified, on the law, to the extent of reversing the conviction for grand larceny and dismissing such count of the indictment and, as so modified, the judgment is affirmed. Under the facts of this case, the finding of guilt on the greater count of robbery in the second degree requires dismissal of the “inclusory concurrent count ” of grand larceny third degree. (CPL 300.30, subd. 4; GPL 300.40, subd. 3, par. [b].) Dismissal of the grand larceny count, however, does not affect the validity of the robbery conviction (People v. Pyles, 44 A D 2d 784). Concur — Nunez, J. P., Kupferman, Murphy, Lupiano and Tilzer, JJ.